                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                         BIG STONE GAP DIVISION

DAVID L. MARTIN,                          )
    Plaintiff                             )
                                          )
v.                                        )       Civil Action No. 2:18cv00030
                                          )
ANDREW SAUL,1                             )       MEMORANDUM OPINION
 Commissioner of                          )
 Social Security,                         )
      Defendant                           )       BY: PAMELA MEADE SARGENT
                                          )       United States Magistrate Judge

                        I. Background and Standard of Review

       Plaintiff, David L. Martin, (“Martin”), filed this action challenging the final
decision of the Commissioner of Social Security, (“Commissioner”), denying his
claims for disability insurance benefits, (“DIB”), and supplemental security income,
(“SSI”), under the Social Security Act, as amended, (“Act”), 42 U.S.C.A. §§ 423
and 1381 et seq. (West 2011, West 2012 & Supp. 2019). Jurisdiction of this court is
pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3). This case is before the undersigned
magistrate judge upon transfer by consent of the parties pursuant to 28 U.S.C.
§ 636(c)(1). Neither party has requested oral argument; therefore, this case is ripe
for decision.


       The court’s review in this case is limited to determining if the factual findings
of the Commissioner are supported by substantial evidence and were reached
through application of the correct legal standards. See Coffman v. Bowen, 829 F.2d


       1
         Andrew Saul became the Commissioner of Social Security on June 17, 2019; therefore,
he is automatically substituted for Nancy A. Berryhill as the defendant in this case.
                                              1
514, 517 (4th Cir. 1987). Substantial evidence has been defined as “evidence which
a reasoning mind would accept as sufficient to support a particular conclusion. It
consists of more than a mere scintilla of evidence but may be somewhat less than a
preponderance.” Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966). ‘“If there is
evidence to justify a refusal to direct a verdict were the case before a jury, then there
is “substantial evidence.’”” Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990)
(quoting Laws, 368 F.2d at 642).


       The record shows that Martin protectively filed applications for DIB and SSI
on June 14, 2013, alleging disability as of September 19, 2012, based on low back
pain; right leg pain; knee pain; muscle cramps; hepatitis C; pelvic pain; headaches;
sciatic nerve problems; lymphatic sarcoidosis; anxiety; depression; memory
problems; confusion; and insomnia.2 (Record, (“R.”), at 10, 282-83, 286-90, 330,
334, 354.) The claims were denied initially and upon reconsideration. (R. at 156-58,
162-64, 167-69, 173-75, 179-80, 182-84, 186-91, 193-95.) Martin then requested a
hearing before an administrative law judge, (“ALJ”). (R. at 196-97.) A hearing was
held on April 21, 2017, at which Martin was represented by counsel. (R. at 39-59.)

       By decision dated June 13, 2017, the ALJ denied Martin’s claims. (R. at 10-
19.) The ALJ found that Martin met the nondisability insured status requirements of

       2
          Martin has filed two previous applications for DIB and SSI. Specifically, he filed
applications on September 14, 2007, alleging disability as of December 15, 2006. (R. at 63.) These
claims were denied initially and on reconsideration, and thereafter, by an ALJ decision dated July
23, 2010. (R. at 63-80.) Martin filed additional applications for DIB and SSI on August 11, 2010.
(R. at 90.) Pursuant to a remand order from the Appeals Council, a different ALJ held a hearing.
This ALJ, who also is the ALJ who decided Martin’s current claims, noted Martin’s claims filed
on August 11, 2010, were associated with his previous 2007 claims and that Martin was seeking a
closed period of disability from December 15, 2006, through September 17, 2011, after which time
he began working at a substantial gainful activity earnings level. (R. at 90.) By decision dated
May 17, 2013, the ALJ denied Martin’s claims for this closed period. (R. at 90-105.)

                                                2
the Act for DIB purposes through December 31, 2013. (R. at 12.) The ALJ also
found that Martin had not engaged in substantial gainful activity since the alleged
onset date of September 19, 2012. (R. at 12.) The ALJ found that the medical
evidence established that Martin suffered from severe impairments, namely
sciatica/degenerative disc disease; extremity cramps; cellulitis; edema; hepatitis;
obesity; depression; and anxiety, but he found that Martin did not have an
impairment or combination of impairments that met or medically equaled one of the
listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. at 13.) The
ALJ found that Martin had the residual functional capacity to perform simple,
routine light work3 that required no more than occasional climbing, balancing,
stooping, kneeling, crouching and crawling; no exposure to workplace hazards; no
strict production rate or pace requirements; and no more than occasional interaction
with the public, co-workers and supervisors. (R. at 14.) The ALJ found that Martin
was unable to perform his past relevant work, but other jobs existed in significant
numbers in the national economy that he could perform, including jobs as a marker,
a housekeeping cleaner and an addressing clerk. (R. at 17-18.) Thus, the ALJ found
that Martin was not under a disability as defined under the Act from September 19,
2012, through the date of the decision, and was not eligible for DIB or SSI benefits.
(R. at 18-19.) See 20 C.F.R. §§ 404.1520(g), 416.920(g) (2019).


       After the ALJ issued his decision, Martin pursued his administrative appeals,
(R. at 277), but the Appeals Council denied his request for review. (R. at 1-5.) Martin
then filed this action seeking review of the ALJ’s unfavorable decision, which now
stands as the Commissioner’s final decision. See 20 C.F.R. §§ 404.981, 416.1481


       3
         Light work involves lifting items weighing up to 20 pounds at a time with frequent lifting
or carrying of items weighing up to 10 pounds. If someone can perform light work, he also can
perform sedentary work. See 20 C.F.R. §§ 404.1567(b), 416.967(b) (2019).
                                                3
(2019). The case is before this court on Martin’s motion for summary judgment filed
February 25, 2019, and the Commissioner’s motion for summary judgment filed
April 29, 2019.


                                          II. Facts4

       Martin was born in 1976, (R. at 282, 286), which classifies him as a “younger
person” under 20 C.F.R. §§ 404.1563(c), 416.963(c). He has a high school education
and past relevant work experience as a construction laborer and a heavy truck driver.
(R. at 43, 55, 335.) At his hearing on April 21, 2017, Martin testified he had
continued to work recently, helping his landlord clean up around his trailer park,
including mowing grass. (R. at 48-49.) He stated he also helped his uncle mow
grass, and he testified he had been doing some landscaping work over the previous
couple of years. (R. at 49-50.) He stated he helped his wife, who had undergone a
leg surgery, with household chores and shopping. (R. at 51.) Martin testified he
was taking Subutex for pain, and he had received a driving under the influence,
(“DUI”), charge three to four years previously. (R. at 51.) He admitted to a prior
problem with pain pills, and he stated the Subutex was for the “pain part of it.” (R.
at 52.) Martin also stated he was taking Celexa and Klonopin. (R. at 52.) Martin
testified he could not work due to anxiety, and he could not stand to be around
anyone. (R. at 52, 54.) He further stated he had extremity cramps that were
embarrassing if anyone was around, which only served to fuel his anxiety. (R. at
52-53.) Martin testified he suffered from such cramps about 10 times daily, and they
could last for up to an hour. (R. at 53.)


       4
        Martin’s sole argument on appeal to this court relates to his mental health impairments.
That being the case, I will restrict my discussion of the medical evidence to Martin’s mental
impairments and associated treatment and findings.
                                               4
       Mark Hileman, a vocational expert, also was present and testified at Martin’s
hearing. (R. at 55-57.) Hileman classified Martin’s past work as a construction
worker I as heavy5 and semi-skilled and as a heavy truck driver as medium6 and semi-
skilled. (R. at 55-56.) Hileman was asked to consider a hypothetical individual of
Martin’s age, education and work history, who could perform simple, routine light
work that required no more than occasional climbing, balancing, stooping, kneeling,
crouching and crawling; that did not require work around hazards, such as hazardous
machinery and unprotected heights; that did not require strict production rates or
pace requirements; and that required no more than occasional interaction with the
public, co-workers and supervisors. (R. at 56.) Hileman testified that such an
individual could perform jobs existing in significant numbers in the national
economy, including those of a marker, a housekeeping cleaner and an addressing
clerk. (R. at 56-57.)


       In rendering his decision, the ALJ reviewed medical records from Danville
Medical Center; D. Kaye Weitzman, L.C.S.W.; Holston Valley Medical Center,
(“Holston Valley”); Eric Johnson, Ph.D.; Crystal Burke, L.C.S.W.; Dr. Esther
Ajjarapu, M.D.; University of Virginia Health System, (“UVA”); Lee Regional
Medical Center; Lonesome Pine Hospital, (“Lonesome Pine”); Dr. Randall J.
Falconer, M.D.; Stone Mountain Health Services; Appalachia Family Health Center;
Pennington Family Health; St. Charles Health Clinic; Holston Regional
Comprehensive Medicine; Jonesville Family Health; Brandon Bogle, Ph.D., a

       5
         Heavy work involves lifting items weighing up to 100 pounds at a time and lifting and
carrying items weighing up to 50 pounds frequently. If someone can perform heavy work, he also
can perform medium, light and sedentary work. See 20 C.F.R. §§ 404.1567(d), 416.967(d) (2019).
       6
         Medium work involves lifting items weighing up to 50 pounds at a time and lifting and
carrying items weighing up to 25 pounds frequently. If someone can perform medium work, he
also can perform light and sedentary work. See 20 C.F.R. §§ 404.1567(c), 416.967(c) (2019).
                                               5
licensed clinical psychologist; Paige Cordial, Psy.D., a licensed clinical
psychologist; Dr. R. S. Kadian, M.D., a state agency physician; Dr. Patricia Staehr,
M.D., a state agency physician; Stonsa N. Insinna, Ph.D., a state agency
psychologist; and Bryce Phillips, Psy.D., a state agency psychologist.


       Mullins received Subutex treatment for opioid abuse from Dr. Randall J.
Falconer, M.D., during the relevant time period, including from August 2012
through July 2013. At each visit, Martin rated his anxiety, sleep and drug cravings
on a five-point scale.7 Over this time, he rated his anxiety and his sleep between a
four and a five and his cravings between a three and a five. (R. at 722-35.) He
indicated his stressors to include work, lack of work, everyday life, home life and
finances. (R. at 722-35.) On April 1, 2013, Martin stated he was “stressed out of
[his] mind,” and on July 18, 2013, he stated his “nerves [were] shot.” (R. at 722,
726.) On April 26, 2013, Martin reported he was isolating himself. (R. at 725.) On
June 20, 2013, he reported he and his wife had been thrown out of his mother’s
residence, and they were living with friends. (R. at 723.) Over this time period,
Martin’s mood/affect, generally, was deemed to be flat, and his anxiety was deemed
to be between medium and high. (R. at 722-35.) Martin’s condition was assessed
as unstable on only one occasion, on August 13, 2012, when he had admitted to
using opiates for two to three days a couple of weeks previously. (R. at 735.) Martin
consistently denied thoughts of suicide or self-harm, and he indicated he was not
attending substance abuse recovery meetings or any type of counseling. (R. at 722-
35.)



       7
         With regard to anxiety and cravings, a rating of one indicated “none,” while a rating of
five indicated “severe.” (R. at 722.) With regard to sleep, a rating of one indicated “excellent,”
while a five indicated “poor.” (R. at 722.)
                                                6
       On May 1, 2014, Martin saw Dr. Esther Ajjarapu, M.D., at Pennington Family
Health Center, for a follow up on a leg abscess with cellulitis. (R. at 763-69, 810-
12.) His history of anxiety and depression, as well as opioid addiction, was noted.
(R. at 765, 767, 810.) It further was noted he was in Suboxone treatment.8 (R. at
765, 767, 810.) Martin denied symptoms of depression or anxiety at that time, and
a mental status examination revealed he was alert and oriented with appropriate
judgment, good insight, intact recent and remote memory, a euthymic mood and an
appropriate affect. (R. at 768, 811.) He returned to Dr. Ajjarapu on four subsequent
occasions, from May 8 through July 17, 2014, for follow-up examinations. At each
of these appointments, Martin denied depression and anxiety, and his mental status
examinations remained unchanged and completely normal. (R. at 741, 743, 752,
760-61, 801, 805-06.)


       On August 8, 2014, Bryce Phillips, Psy.D., a state agency psychologist,
indicated there was insufficient evidence to show Martin’s condition to be of such
severity as to be considered disabling. (R. at 120, 127.) It appears that Martin did
not contact the Agency despite multiple requests that he do so. (R. at 119, 127.) A
“[f]ailure to [c]ooperate” was noted. (R. at 119, 127.)


       Martin began monthly Suboxone treatment with Dr. Michael Wysor, M.D.,
Ph.D., at Holston Regional Comprehensive Medicine on October 30, 2014. (R. at
840.) At each visit, Martin was asked to rate, among other things, his current level
of anxiety on a scale of zero to four, with zero being “not at all” and four being
“extremely.” He also was asked to list the things he found the most stressful during


       8
           Suboxone and Subutex are both brand formulations of the drug buprenorphine, which is
used to treat opioid addiction. See www.deadiversion.usdoj.gov/drug_chem_info/buprenorphine.pdf
(last visited Mar. 4, 2020).
                                              7
the preceding week. From October 30, 2014, to March 13, 2015, Martin rated his
anxiety between a three and a four, and his stressors included “everyday life,” issues
with his job, moving, finances, personal and family issues, difficulty finding
employment and his wife’s recovery from a broken arm and associated legal
proceedings. (R. at 820, 824, 827-28, 831, 834, 837, 840.) On November 7, 2014,
Dr. Wysor noted Martin suffered from everyday stress and social anxiety. (R. at
834.) On November 21, 2014, Martin reported having used Xanax and Klonopin for
an anxiety attack. (R. at 831.) Dr. Wysor continued Martin on Klonopin at that
time, and on December 19, 2014, he also prescribed Neurontin. (R. at 830-31, 833.)
Over this time, Martin endorsed anxiety and depression, and Dr. Wysor diagnosed
the same. (R. at 822-23, 832-33, 839.)


      On February 20, 2015, Stonsa Insinna, Ph.D., a state agency psychologist,
noted Martin’s failure to cooperate in the processing of his claim, which resulted in
insufficient evidence to make a determination. (R. at 138, 147.)


      Martin continued monthly Suboxone treatment with Dr. Wysor from April
2015 to February 2017. Over this time, Martin again rated his anxiety between a
three and a four. (R. at 814, 817, 842, 845, 848, 851, 854, 857, 860, 863, 867, 870,
873, 876, 879, 882, 885, 916, 919, 922, 925, 928, 931, 934.) He listed his stressors
as moving due to issues with his landlord and another tenant; “everyday life as an
addict;” family issues; being his own boss; his grandmother’s death; everyday stress;
health issues; his wife’s incarceration; adjusting to a Suboxone dosage change; the
change of seasons; moving in with his parents; issues with his in-laws; trying to find
a full-time job; thoughts about using substances; physical pain; his wife undergoing
an additional surgery; inability to afford his Neurontin; and his wife “complaining
about everything.” (R. at 814, 817, 845, 848, 851, 854, 857, 860, 863, 867, 870,
                                          8
873, 876, 879, 882, 885, 916, 919, 922, 925, 928, 931, 934.) Over this time, Martin
consistently endorsed anxiety and depression, and Dr. Wysor diagnosed the same.
(R. at 815-16, 818-19, 846-47, 849-50, 852-53, 855-56, 858-59, 861-62, 864-65,
868-69, 871-72, 874-75, 877-78, 880-81, 883-84, 886-87, 917-18, 920-21, 923-24,
926-27, 929-30, 932-33, 935-36.) On June 12, 2015, Martin reported working for
himself, which was both “very stressful and aggravating,” but “beneficial.” (R. at
863.) On July 17, 2014, he reported being very bothered by a death in the family,
almost to the point of using substances. (R. at 860.) On August 14, 2015, Martin
reported some withdrawals after his Suboxone dosage was decreased. (R. at 857.)
On January 8, 2016, he reported being “really depressed” and having “[n]othing to
look up to.” (R. at 842.) On February 11, 2016, Martin advised Dr. Wysor he had
been thinking about using, but did not know why. (R. at 885.) On April 8, 2016,
Martin stated he had experienced at least four panic attacks weekly for the prior
month, requiring him to take two Klonopin to calm down. (R. at 879.) He stated
these panic attacks were worsening and requested an increase in his Klonopin. (R.
at 879.) On October 28, 2016, Martin again requested a Klonopin increase, stating
he feared a heart attack or nervous breakdown without it. (R. at 928.)


      Martin presented to Jonesville Family Health Center on May 18, 2016, to re-
establish care, complaining of various physical issues. (R. at 904.) It was noted that
Martin was taking Klonopin. (R. at 905.) He denied depression, anxiety, suicidal
thoughts or attempts and disturbing thoughts or feelings. (R. at 905.) A mental
status examination revealed Martin was alert and oriented with appropriate
judgment, good insight, a euthymic mood and an appropriate affect. (R. at 905-06.)
On a depression screening, Martin did report being down, depressed or hopeless
more than half the days over the prior two weeks. (R. at 906.) A urine drug screen
was positive for benzodiazepines. (R. at 907.) Sarah Janie Evans, N.P., a nurse
                                          9
practitioner, suggested a referral for counseling. (R. at 906.) Martin returned on
July 5, 2016, again with various physical complaints. (R. at 901.) At that time,
Martin noted he had little or no interest in doing things, as well as feeling down,
depressed or hopeless, more than half the days over the previous two weeks. (R. at
902.) On July 27, 2016, Martin saw Dr. Abdul-Latief Almatari, M.D., for a follow-
up appointment for back and hip pain after falling while sleepwalking. (R. at 897.)
He endorsed anxiety, but denied depression.        (R. at 898.)    On mental status
examination, Martin’s speech was slow, slurred and drowsy to some degree, but he
was pleasant and cooperative, and he was fully oriented with a low mood and a
blunted affect. (R. at 898-99.) Martin reported having little or no interest in doing
things, as well as feeling down, depressed or hopeless, several days over the previous
two weeks. (R. at 899.) On October 7, 2016, Martin advised nurse practitioner
Evans he felt “alright.” (R. at 893.) On mental status examination, Martin was alert
and oriented with appropriate judgment, good insight, a euthymic mood and an
appropriate affect. (R. at 894-95.) On November 10, 2016, Martin told Evans he
wanted to stop Suboxone and that the clinic was weaning him off Klonopin and
starting Celexa. (R. at 889.) He reported feeling down, depressed or hopeless
several days over the previous two weeks. (R. at 891.) A mental status examination
again was normal and unchanged from previously. (R. at 890-91.) Martin returned
to Evans on January 11, 2017, reporting having little or no interest in doing things,
as well as feeling down, depressed or hopeless, several days over the previous two
weeks. (R. at 978.) Mental status examination was normal and unchanged. (R. at
979.) On February 8, 2017, the only changes noted were Martin’s description of
having little or no interest in doing things, as well as feeling down, depressed or
hopeless, which was changed to “more than half the days” over the previous two
weeks, and on mental status examination, his mood was described as “friendly” as
opposed to euthymic. (R. at 973.)
                                         10
      Martin saw Brandon Bogle, Ph.D., a clinical psychologist at Jonesville Family
Health Center, for a behavioral health intake on February 2, 2017. (R. at 998.) He
reported no previous mental health medications or treatment. (R. at 998.) Martin
also reported interpersonal problems with his wife, as well as depression. (R. at
998.) He advised Bogle his work history included building prisons throughout the
country, which he enjoyed, as well as working in the mines for “a bit,” which he did
not like. (R. at 998.) Martin stated he had worked multiple other jobs, but none of
them “stuck” due to his drug usage. (R. at 998.) He stated he currently was self-
employed, and he also worked for his uncle. (R. at 998.) Martin appeared to have
a strong desire to improve his life, and Bogle recommended individual therapy. (R.
at 998.) A self-reported anxiety screening indicated Martin was experiencing severe
anxiety, and Bogle diagnosed him with major depressive disorder, recurrent,
moderate; other mixed anxiety disorders; opioid dependence, in remission; and
problems in his marital relationship. (R. at 1000.) Martin returned for therapy with
Bogle on February 21, 2017, noting his wife recently had been released from jail,
and he had been involved in a confrontation with his uncle, which was very upsetting
to him. (R. at 993.) An anxiety screening again indicated severe anxiety, and a
depression screening indicated moderately severe depression. (R. at 995.) Bogle’s
diagnoses of Martin remained the same. (R. at 995.) On March 7, 2017, Martin
reported an improved marital situation, noting he and his wife had disagreements
from time to time, but no major fights. (R. at 989.) He also reported his mood was
“okay,” and he was staying busy helping his landlord and making a bit of money on
the side. (R. at 989.) Self-reported testing again indicated severe anxiety and
moderately severe depression, and Bogle’s diagnoses of Martin remained the same.
(R. at 990-91.) When Martin saw Bogle on April 4, 2017, he noted things were
continuing to go well with his wife, but she had been psychiatrically hospitalized
that morning after feeling suicidal. (R. at 983.) Martin advised Bogle he was
                                        11
considering stopping Suboxone treatment and seeking treatment at a pain clinic, as
he believed he would be able to take his medications without abusing them. (R. at
983.) Bogle discussed this in light of the difficulties Martin had experienced
previously, and they discussed stress management. (R. at 983.) Martin stated he
enjoyed fishing and was looking forward to going soon. (R. at 983.) He reported
being nervous about his upcoming disability hearing. (R. at 983.) Self-reported
testing again indicated severe anxiety and moderately severe depression, and
Bogle’s diagnoses of Martin remained unchanged. (R. at 985.)


      Martin saw Paige Cordial, Psy.D., a licensed clinical psychologist, for a
consultative evaluation on March 14, 2017, at his counsel’s referral. (R. at 1003-
10.) At this evaluation, Cordial made behavioral observations, conducted a clinical
interview, reviewed various of Martin’s records and performed assessments. (R. at
1003-10.) Mental status examination revealed Martin had good grooming and
hygiene; eye contact was variable, ranging from poor to within normal limits; he
appeared sluggish and spoke somewhat slowly; he appeared depressed, but not
overtly anxious; he completed most test items independently, but became mentally
fatigued toward the end; concentration was adequate for most of the session, only
losing track of the question he was answering once or twice; he did not display
significant memory problems or any signs of psychotic symptoms; he was
cooperative; he appeared to be of average intelligence; and he had good insight and
judgment. (R. at 1003.) Martin reported currently taking Subutex, Klonopin and
Neurontin, and he stated he had attended counseling previously, but quit because he
did not like the counselor. (R. at 1004.) Martin reported a low energy level for about
a year; sleep issues due to pain; a poor appetite; low motivation; isolating himself
from others because he could not get along with them and believed everyone was
lying to him; having a “pretty hateful” and depressed mood for a while; loss of
                                         12
interest in things he once enjoyed; feelings of guilt; crying episodes; anger issues
and frequently arguing with his wife; racing thoughts “all the time;” some difficulty
focusing; frequent forgetfulness; not liking to go anywhere; and experiencing about
three panic attacks weekly. (R. at 1007.) Martin denied suicidal thoughts or a history
of suicidal attempts. (R. at 1007.) He reported his last “actual job” was driving a
coal truck in 2012 and 2013 until the mine closed. (R. at 1004.) Martin stated he
had not worked since that time due to his health. (R. at 1004.)


      Cordial administered the Beck Depression Inventory, Second Edition, (“BDI-
II”), a self-report measure of depression, which was suggestive of severe depressive
symptoms. (R. at 1008.) She also administered the Burns Anxiety Inventory,
(“BAI”), a self-report scale of anxiety, which reflected Martin currently was
reporting extreme anxiety symptoms.         (R. at 1008.)    Lastly, the Personality
Assessment Inventory, Second Edition, (“PAI-II”), a self-administered, objective
test of personality, was deemed valid, although there was some suggestion of
symptom exaggeration, which Cordial noted could be due to Martin’s negative
thinking associated with depression. (R. at 1008.) The PAI-II suggested Martin’s
level of worry may compromise his ability to focus and attend; he likely would
experience problems with concentration and decision making; he likely would have
few interpersonal relationships or be dissatisfied with them; he probably was isolated
from others and tended to feel misunderstood; working relationships with others
likely would be strained and may require an unusual level of support to be
successful; and he was likely to be chronically angry and to freely express anger and
hostility. (R. at 1008-09.) Cordial diagnosed Martin with major depressive disorder,
recurrent, moderate; panic disorder; generalized anxiety disorder; and other
specified personality disorder, paranoia personality disorder traits. (R. at 1010.) She
opined he would benefit from ongoing, longer term and consistent behavioral health
                                          13
treatment with a focus on relationship problems, in addition to anxiety and
depression. (R. at 1010.)


       Cordial also completed a check-box mental assessment of Martin, dated April
14, 2017, opining he was mildly9 limited in his ability to follow work rules; to
understand, remember and carry out simple job instructions; and to maintain
personal appearance. (R. at 1011-13.) She opined he was moderately10 limited in
his ability to function independently; to maintain attention/concentration; to
understand, remember and carry out both detailed and complex job instructions; and
to demonstrate reliability. (R. at 1011-12.) Cordial further opined Martin was
markedly11 limited in his ability to relate to co-workers; to use judgment in public;
to interact with supervisors; to deal with work stresses; to behave in an emotionally
stable manner; and to relate predictably in social situations. (R. at 1011-12.) Finally,
she opined he was extremely12 limited in his ability to deal with the public. (R. at
1011.) Cordial noted she was basing these findings on Martin’s problems with
anxiety, panic, depression, anger and relationships. (R. at 1011-13.) She opined
Martin would miss more than two workdays monthly. (R. at 1013.)




       9
          This form defines a mild limitation as only a slight limitation, leaving the individual with
the ability to generally function well. (R. at 1011.)
       10
         A moderate limitation is defined on the form as more than a slight limitation, but the
individual still can function satisfactorily. (R. at 1011.)
       11
           A marked limitation is defined on the form as a serious limitation with substantial loss
in the ability to effectively function, resulting in unsatisfactory work performance. (R. at 1011.)
       12
           This form defines an extreme limitation as a major limitation, resulting in no useful
ability to function. (R. at 1011.)
                                                 14
                                     III. Analysis

       The Commissioner uses a five-step process in evaluating DIB and SSI claims.
See 20 C.F.R. §§ 404.1520, 416.920 (2019). See also Heckler v. Campbell, 461 U.S.
458, 460-62 (1983); Hall v. Harris, 658 F.2d 260, 264-65 (4th Cir. 1981). This
process requires the Commissioner to consider, in order, whether a claimant 1) is
working; 2) has a severe impairment; 3) has an impairment that meets or equals the
requirements of a listed impairment; 4) can return to his past relevant work; and 5)
if not, whether he can perform other work. See 20 C.F.R. §§ 404.1520, 416.920. If
the Commissioner finds conclusively that a claimant is or is not disabled at any point
in this process, review does not proceed to the next step.        See 20 C.F.R. §§
404.1520(a), 416.920(a) (2019).


      As stated above, the court’s function in this case is limited to determining
whether substantial evidence exists in the record to support the ALJ’s findings. The
court must not weigh the evidence, as this court lacks authority to substitute its
judgment for that of the Commissioner, provided his decision is supported by
substantial evidence. See Hays, 907 F.2d at 1456. In determining whether substantial
evidence supports the Commissioner’s decision, the court also must consider
whether the ALJ analyzed all the relevant evidence and whether the ALJ sufficiently
explained his findings and his rationale in crediting evidence.         See Sterling
Smokeless Coal Co. v. Akers, 131 F.3d 438, 439-40 (4th Cir. 1997).


      Martin argues that the ALJ improperly determined his mental residual
functional capacity by according improper weight to the opinion of psychologist
Cordial.   (Plaintiff’s Memorandum In Support Of His Motion For Summary
Judgment, (“Plaintiff’s Brief”), at 4-5.)

                                            15
      It is the ALJ’s responsibility to weigh the evidence, including the medical
evidence, in order to resolve any conflicts which might appear therein. See Hays,
907 F.2d at 1456; Taylor v. Weinberger, 528 F.2d 1153, 1156 (4th Cir. 1975).
Furthermore, while an ALJ may not reject medical evidence for no reason or for the
wrong reason, see King v. Califano, 615 F.2d 1018, 1020 (4th Cir. 1980), an ALJ
may, under the regulations, assign no or little weight to a medical opinion, even one
from a treating source, based on the factors set forth at 20 C.F.R. §§ 404.1527(c),
416.927(c), if he sufficiently explains his rationale and if the record supports his
findings.


      The ALJ found that Martin had the residual functional capacity to perform
simple, routine light work that required no more than occasional climbing,
balancing, stooping, kneeling, crouching and crawling; no exposure to workplace
hazards; no strict production rate or pace requirements; and no more than occasional
interaction with the public, co-workers and supervisors. (R. at 14.) In reaching this
residual functional capacity finding, the ALJ stated that he was giving Cordial’s
opinion “little weight” for various reasons. (R. at 16.) First, the ALJ noted its
validity was called into question by Martin’s “apparent misrepresentation of his
[work] history.” (R. at 16.) Specifically, the ALJ stated Martin had incorrectly
advised Cordial he had not worked at all since 2013, as his testimony and additional
records indicated he was working up to and including 2017. (R. at 16.) This
misrepresentation, the ALJ stated, called into question the credibility of the other
information provided by Martin during the examination. (R. at 16.) The ALJ is
correct that Martin did, in fact, advise Cordial that he had had not worked since 2013.
He also is correct that Martin testified to the contrary, and the records include
multiple notations of Martin performing various work activities after 2013. For
example, at his April 2017 hearing, Martin testified he had worked recently helping
                                          16
his landlord clean up around his trailer park, including mowing grass. Additionally,
he testified he helped his uncle mow grass, and he advised the ALJ he had been
performing some landscaping work over the previous couple of years. Likewise,
over the time Martin treated with Dr. Wysor, from October 2014 to February 2017,
he made repeated statements regarding his work being stressful, working hard, being
his own boss and having difficulty doing “the jobs” after his wife required additional
surgery. Also, in February 2017, Martin advised psychologist Bogle he was self-
employed at that time, and he also worked for his uncle. The ALJ also correctly
stated that Martin’s ongoing work activity demonstrated an ability to engage in
work-related activities. (R. at 17.)


      The ALJ also found that the significant limitations imposed by Cordial were
not supported by the other evidence of record. (R. at 16.) See 20 C.F.R. §§
404.1527(c)(3)-(4), 416.927(c)(3)-(4) (2019) (generally, the more consistent and
supported a medical opinion is with the record as a whole, the more weight it will
be given). For instance, despite Cordial’s opinion that Martin was markedly limited
in his ability to relate to co-workers and interact with supervisors, there is no
evidence in the record of Martin having prior difficulties doing so. There is no
evidence he was ever disciplined at or fired from a job. Martin did allege having
some social anxiety, anger issues and some interpersonal issues with his wife, but
the ALJ appropriately accounted for his limitations in this area by restricting him to
no more than occasional interaction with the public, co-workers and supervisors.
Cordial’s opinion that Martin was markedly limited in his ability to deal with work
stresses also is not supported by the record evidence. Although Martin complained
of being under a lot of stress due to his work, he was successfully treated with
medications, including Klonopin and Celexa, as evidenced by his repeated normal
mental status examinations.      “If a symptom can reasonably be controlled by
                                         17
medication or treatment, it is not disabling.” Gross v. Heckler, 785 F.2d 1163, 1166
(4th Cir. 1986). Furthermore, despite Martin’s allegations of multiple panic attacks
weekly, there is no evidence in the record that he ever sought any emergent treatment
for such complaints. Cordial’s opinion that Martin was markedly limited in his
ability to behave in an emotionally stable manner and to relate predictably in social
situations also is not supported by the record evidence. As stated above, mental
status examinations of Martin consistently were unremarkable, including being alert
and oriented with appropriate judgment, good insight, intact recent and remote
memory, a euthymic mood and an appropriate affect. Moreover, Cordial, in her own
evaluation, found Martin to be cooperative. In July 2016, Dr. Almatari noted
Martin’s speech was slow and slurred, and drowsy to some degree, but he was fully
oriented, pleasant and cooperative. Cordial also noted Martin appeared sluggish and
spoke somewhat slowly. These findings appear to be an aberration, but I find that
the ALJ’s restriction of Martin to simple work that required no strict production rate
or pace requirements adequately accounts for this. Finally, the court notes that
Cordial opined Martin was markedly limited in his ability to use judgment in public,
but her own evaluation included a finding that he had good judgment.


      The ALJ’s decision reveals that he also considered Martin’s alleged memory
difficulties, his longstanding diagnoses of depression and anxiety, that he had
difficulty maintaining relationships and had reported a history of irritability and
major relationship problems, that he had alleged some difficulty with confusion, that
he exhibited some deficits in concentration in March 2017 when he occasionally lost
track of the questions he was answering and exhibited mental fatigue toward the
conclusion of the evaluation and that he alleged experiencing a great deal of stress
throughout his treatment records. (R. at 13-14.) As stated above, however, the
ALJ’s residual functional capacity finding adequately accounts for such limitations.
                                         18
The ALJ stated he was giving “significant weight” to the residual functional capacity
finding contained in the prior decision from May 17, 2013. (R. at 16-17.) See
Acquiescence Ruling, (“A.R.”), 00-1(4), WEST’S SOCIAL SECURITY REPORTING
SERVICE, Rulings (West Supp. 2013) (ALJ must consider prior findings made in a
final decision by an ALJ as evidence and give them appropriate weight in light of all
the relevant facts and circumstances when adjudicating a subsequent disability
claim.) Previously, the same ALJ had found Martin could perform simple, routine,
repetitive light work that required no more than occasional postural activities, with
the exception of no climbing ladders or ropes; that required no work around hazards;
and that required no more than occasional interaction with others. (R. at 16.) In the
current decision, the ALJ noted the current residual functional capacity finding was
essentially unchanged from the prior one, noting that the more recent evidence did
not establish any significant change in Martin’s condition since May 2013. (R. at
16-17.)


      In addition to the ALJ’s stated reasons for giving little weight to Cordial’s
opinion, the court also notes that Martin saw Cordial on one occasion, not for
treatment purposes, but for the sole purpose of generating evidence for his disability
claim. See Mefford v. Berryhill, 2018 WL 7550260, at *8 (W.D. Va. Oct. 11, 2018)
(citing Holman v. Astrue, 2012 WL 2678933, at *7 (M.D. Tenn. May 31, 2012)
(“Because Dr. Blevins only examined Plaintiff one time, at the request of his
attorney, specifically for the purposes of determining Plaintiff’s ability to perform
work-related activities, and because his findings were inconsistent with the [other
substantial evidence of record], the ALJ properly accorded little weight to Dr.
Blevins’ opinion.”)). Therefore, Cordial’s opinion is entitled to less weight for this
reason, as well. Furthermore, Cordial’s opinion appears to rely heavily on Martin’s
subjective allegations. Two of the three tests administered to Martin by Cordial
                                         19
during her consultative evaluation were self-report assessments based on Martin’s
allegations, while the third suggested possible symptom exaggeration. A physician’s
opinion based upon a claimant’s subjective complaints is not entitled to deference
and should be rejected. See Johnson v. Barnhart, 434 F.3d 650, 657 (4th Cir. 2005).


      Lastly, the court notes that Cordial’s opinions are contained in a check-box
form, which this court has found are not entitled to great weight. See Cooper v. Saul,
2019 WL 6703557, at *10 (W.D. Va. Oct. 29, 2019) (citing Gerette v. Colvin, 2016
WL 1296082, at *6 (W.D. Va. Mar. 30, 2016) (form report, in which a physician’s
only obligation is to check a box or fill in a blank, are entitled to little weight in the
adjudication process); Walker v. Colvin, 2015 WL 5138281, at *8 (W.D. Va. Aug.
31, 2015) (check-box forms are of limited probative value); Ferdinand v. Astrue,
2013 WL 1333540, at *10 n.3 (E.D. Va. Feb. 28, 2013) (check-the-box forms are
weak evidence at best); Leonard v. Astrue, 2012 WL 4404508, at *4 (W.D. Va. Sept.
25, 2012) (check-the-box assessments without explanatory comments are not
entitled to great weight, even when completed by a treating physician)).


      Based on all the above, I find that substantial evidence exists in the record to
support the ALJ’s weighing of the medical evidence, as well as his mental residual
functional capacity finding and ultimate finding that Martin was not disabled. An
appropriate Order and Judgment will be entered.


      DATED:        March 18, 2020.

                                         /s/   Pamela Meade Sargent
                                         UNITED STATES MAGISTRATE JUDGE



                                               20
